Citation Nr: 0029849	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-15 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an evaluation in excess of 20 percent for 
a Colles fracture of the left radius with malunion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953.

The current appeal arose from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Cheyenne, Wyoming.  The 
M&ROC denied entitlement to service connection for hearing 
loss and an increased evaluation for a Colles fracture of the 
left radius with malunion.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

In May 2000 the veteran advised that he was unable to work 
due to his service-connected disability of the left wrist.  
The Board notes that the veteran previously filed a notice of 
disagreement with the August 1996 M&ROC denial of entitlement 
to a total disability rating for compensation purposes on the 
basis of individual unemployability (TDIU).  He was issued a 
statement of the case by the M&ROC in January 1997, but never 
filed a substantive appeal.  This claim of entitlement to a 
TDIU has accordingly not been procedurally prepared or 
certified for appellate review and is therefore referred to 
the M&ROC for appropriate action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROCs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  With 
respect to the duty to assist, the Board notes that the law 
has recently been changed.  See Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub.L. No. 106-398, § 
1611 (2000) )to be codified at 38 U.S.C.A. § 5107(a).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

The veteran contends that his currently documented bilateral 
hearing loss is related to occupational noise exposure in 
service.  No opinion has been expressed in this regard by 
competent medical authority.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board's review of the March 1999 VA examination of the 
veteran to ascertain the current nature and extent of 
severity of his left wrist disability permits the conclusion 
that the claims file was not made available to the examiner 
for review.  The fact that the March 1999 examination was 
conducted without access to the appellant's claims file 
renders the subject examination inadequate for rating 
purposes.  See e.g., 38 C.F.R. § 4.1 (2000) ("It 
is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation 
to its history.") See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) ("[F]ulfillment of the statutory duty 
to assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).  Accordingly, further development 
is warranted.

The M&ROC has rated the veteran's left wrist disability as 20 
percent disabling under Diagnostic Code 5215 which addresses 
limitation of motion of the wrist.  The 20 percent evaluation 
was awarded by the Board on an extraschedular basis in 
December 1996.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
See Johnson v. Brown, 9 Vet. App. 7 (1997), and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Moreover it has been 
held that consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
available for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997). 

In view of the fact that the veteran is in receipt of an 
extraschedular evaluation of 20 percent for his left wrist 
disability, which is in excess of the maximum 10 percent 
evaluation provided by the VA Schedule for Rating 
Disabilities, it cannot be said that the current 20 percent 
evaluation is the maximum rating that can be assigned, as the 
possibility exists that a higher rating on an extraschedular 
basis is a possibility.  Accordingly, functional loss due to 
pain should be addressed in a contemporaneous comprehensive 
VA special orthopedic examination of the veteran.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issues on 
appeal pending a remand of the case to the M&ROC for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the M&ROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the M&ROC should request 
the veteran to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to his treatment for hearing 
loss and his left wrist disability.  
After obtaining any necessary 
authorization or medical releases, the 
M&ROC should secure legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the M&ROC 
should secure all outstanding VA 
treatment reports.

2.  The M&ROC should arrange for a VA ear 
disease-audiology examination(s) of the 
veteran by an appropriate specialist(s) 
for the purpose of ascertaining the 
nature, extent of severity, and etiology 
of any hearing loss found present.  The 
claims file and a separate copy of this 
remand must be made available to the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.

The examiner(s) must be requested to 
express an opinion as to whether any 
hearing loss found present is at least as 
likely as not related to any noise 
exposure of the veteran in active 
service.  Any opinions expressed by the 
examiner(s) must be accompanied by a 
complete rationale.

3.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate specialist for the 
purpose of ascertaining the current 
nature and extent of severity of his 
Colles fracture of the left radius with 
malunion.  The claims file, the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion, and comment on the functional 
limitations, if any, caused by the 
veteran's left wrist disability in light 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  It is requested that the 
examiner provide explicit responses to 
the following questions:

(a) Does the left wrist disability 
involve only the joint structure, or 
does it also involve the muscles and 
nerves?

(b) Does the left wrist disability 
cause weakened movement, excess 
fatigability, and incoordination, and 
if so, the examiner should comment on 
the severity of these manifestations 
on the ability of the veteran to 
perform average employment in a civil 
occupation?  If the severity of these 
manifestations cannot be quantified, 
the examiner must so state.


(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
or absence of changes in condition of 
the skin indicative of disease due to 
the left wrist disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disease or functional 
impairment due to pain attributable 
to the left wrist disability.

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity affected by the left wrist, 
and if such overlap exists, the 
degree to which the nonservice-
connected problem creates functional 
impairment that may be dissociated 
from the impairment caused by the 
service-connected left wrist 
disability.  If the functional 
impairment created by the nonservice-
connected problem cannot be 
dissociated, the examiner should so 
indicate.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  



In particular, the M&ROC should review 
the requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the M&ROC should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
readjudicate the claims of entitlement to 
service connection for hearing loss and 
an increased evaluation for Colles 
fracture of the left radius with 
malunion.  The M&ROC should document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2000).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case, and a reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the M&ROC; however, the 
veteran is hereby notified that failure without good cause 
shown to report for scheduled VA examinations may adversely 
affect the outcome of his claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 9 -


